Citation Nr: 0416930	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for spondylolisthesis, 
lumbosacral spine, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had reported active service from November 1988 to 
April 1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
of entitlement to an increased rating for his low back 
disability.  In April 2001, the RO increased the veteran's 
low back disability rating to 20 percent, effective November 
24, 1999.   


REMAND

Initially, the Board notes that VA has amended its Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, by revising that 
portion of the Musculoskeletal System that addresses 
disabilities of the spine.  Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51454-51458 (2003) (to be codified at 
38 C.F.R. Part 4).  The effective date of this amendment is 
September 26, 2003.  Furthermore, the rating criteria under 
Diagnostic Code 5293, intervertebral disc syndrome, changed 
effective September 23, 2002.  In this regard, the Board 
notes that the veteran was informed of these changes in the 
January 2004 supplemental statement of the case (SSOC).  
However, the veteran has not been afforded a VA examination 
which has considered the new criteria.  Furthermore, in an 
April 2004 statement and a May 2004 brief, the veteran's 
representative requested that the veteran be afforded a VA 
examination in order to ascertain the current severity of his 
service-connected low back disability.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his low 
back disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should then schedule the 
veteran for VA orthopedic and 
neurological examinations in order to 
ascertain the nature and severity of his 
service-connected low back disability.  
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray films.  All 
signs and symptoms of his low back 
disability should be described in detail, 
including any signs and symptoms present 
that would be necessary for rating 
intervertebral disc syndrome under the 
old and new rating criteria.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  

The neurologist should be requested to 
report all chronic neurologic 
manifestations of the veteran's service-
connected low back disability, to include 
specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, 
sensory loss, body part dysfunction, 
etc.) with reference to the nerve(s) 
affected.  This should include whether 
the veteran now suffers from complete or 
incomplete paralysis of any nerves.
  
Additionally, the doctors should discuss 
the total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.  The claims 
folder and a copy of this remand must be 
made available to the examiners prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.  

3.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration being given to both the new 
and old criteria for the spine, to 
include the old and new criteria for 
evaluating intervertebral disc syndrome.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




